EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tufte on 09/08/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 9, "an elevated operating temperature caused by" was deleted and replaced with -- an operating temperature of the drivetrain that is elevated by --
In Claim 1, line 12, "an operating" was deleted and replaced with -- the operating --
In Claim 1, lines 17-18, "an external heat source" was deleted and replaced with -- the external heat source --
Claim 7 has been amended to depend upon claim 2
In Claim 8, line 3, "a first" was deleted and replaced with -- the --
In Claim 8, line 3, "the first" was deleted and replaced with -- the --
In Claim 8, line 4, "second" was deleted
In Claim 8, line 7, "the elevated operating temperature" was deleted and replaced with -- the operating temperature elevated by the fire --
Claims 14-20 have been canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a system having a motor and drivetrain to open and close a damper the speed of closing of the damper being slower when a temperature sensor senses that the operating temperature of the drivetrain is elevated by an external .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762